OFFICE   OF THE ATTORNEY      GENERAL       OF TEXAS
                       AUSTIN




                                            rrquertinc tha opin-
                                            thrrrtn lta to tradr
                                                            6,


                                 tut th e yb r          ln




                   , Varnon’8   Annotate6     Ciril   fltatutrr,




to oounty cfrlalalr whan thr aomponratlon aad lf-
aos(lrem rhlrh thry are allowod to retrln rhall
roach tar maximum providO4 for la tkilrQhaptor.                Xi%
oarer   whom the ao. ensatlon and aroe8# rerr rhloh
the orricerr   aro al“fomo8 to retala rbrll not reaoh
                                                                        198


Eononblo       llrrin    POot, -0      8


         the mximum prorldod for ln this ohnptu,                 the
         Commloolmuo’ Court ohall allor am
         for ax officio oonlou      when, in the
         moat, lua heo mp o no r tiolo
                                     n
         ld   ouah o o m sno a tlo n
         alfaad oh4 P oat lnoreaoe thr rmpamoatlo~ of
         thr offiaial boyond the maximum OS OW~O~OOtiOA
         M CI emr o o fa r 8lllmea to bo retalnod by him
         under thio abaptsr.       Proridotl,      bowotor,  tho
         .ex orflclo    harein authorize4        obrll bo allowed
          only aftu  M opportunity            for a pub119 hearing
         and  only upon th4 arrlrmrtir~ rot0 0r at hart
         three aeaborr of tho ~OBBiOOiOAO~' COUrt,=
          (Ia aomiootien with thr ferogoa  rktuto    la.
Art1010 9932 and brtlclo 3934, Tomon*m hmotatd    Clril Stat-
utco. 1
          Any authority the Comnlooionoro~ Court ha8 to allow,
ohangr or mmllfr aolsprnoatlon Sor ex offloio oonlroo muat
bo dorlred from th8 a b c voBmtiom6    ltatutoo and the UOAb-
m-to thereto,  and thr ooWtruatlon glum #ail artlole         by t&a
ooorto of thlo StatO.   We  quota from  Ten0   Surloprudmer,
volume 34, pngr btl, a0 followot
                          v&err   tho ccidoolonaro’      aourt    ham
         powor”b’*l*  the OOApOAMtiOAof AA oiiiorr      ;tt
         m&y ohango the tMloUAt  at lw tiB0, 0V.n dU&‘
         hlo tom of orflae.     mat it0 lr 6r a r ixtholAg
         oc~pefm6tloa  for offlowo  for ax offlsio  ouriaro
         are aot ooAtraoto or Judgments  against tho OeuAt~',
\        and may be ohmgad, aodiflm4, repealrd or rorok-
         a4 at any time bofon tha mono~ bar AOtUAlly boon
         psi4 out to the ofiiau.           , . ..
              Wo quotr from the oaoo et Colllngoworth County vr
lfyu0,     36 s. w. 414, a0 roii080f~
                          Xo are of the Q~A~OA tht, 10 audlt-
         ing ,"; ;&a        the amountr to b@ paid luoh offi-
         oero for ax offlalo   aar~lalo,   the aommloolOAoro*
         court acts in a la~islatlvr     rapaolty nor0 than ln
         a judlolal, and that oU6h orders am not Judg-
         manto a alnot the county     and that    rh~orar the
         o~~~ioof omro eonoludo, tar any rdoon, that loah
         lllowanoeo aro too great or to0 omall, th0f bay0
         the right an4 power, at any time boioro thr aoooY
         io actually paid ovor to tho oifiorr,  to ohaa80,
         x o dls  ~,o ven
                 or      lntiraly r&peal or ravoko, the
         0rQar.    . , ."
                                                                                             199

                               qoot   ,   Pmgos

             The 'iaTprooorlbon  M timo *hen tho Comloolonoro~
. Courter    ?I% the OX 0ffl010 oappOA8atdAA of roonty o?flolalo;
  Aor lo thorr AA~ iAhibitiOA   to th0 Oha~~&ia.g
                                               tho amount thrro-
  of rhonorrr tho Co~~looionoro~ Oourt oo~oludoo, for any ru-
            luoh allowaAeoo afo too great or too 0rlA.
  son, th a t                                              Thor
  bare the ri&ht ma ponrr, at Any tlmr boforo the monoT lo
  aotualy paid out te the offloor to ohaago, aodl?r or own
  entirely ropes1 or roroko the or a or AIloalag ox oirfolo ow-
  poAoatloA, prorldeU, the 0oPlpsAoatioAfor ox of?lololrrrlaoo
  allow04 ohtil mt lAoreAr thr oomponsatlon OS the offiolal
  b8pmd the MX~~UE   of the lo inp a nOaan4  tlO 5
                                               bfoodo fee8 allow
  04 to bo retalaod             by hla     by law.
                   & rler of tho ?orrgoln# lo mowor                     to pur flrnt
  qUO0t.i   OA,    700   aro    roopeotrtm~ advisa             that   lt'io OUE O&I-
  iOAt& tOOJIJWIM SOP
                  tiOOX
                      1O 1ffiOiOlOiT~~OO.@  th0 ?
                                                OOM tT
                       tima,
  ot?lolalo nar be set at aAyin ocrabll~~qorlth tho
  abow mentlomd 8tatutoor
                   With rerarsnoo          to    our leooa4              you axw a&
                                                                a u o 8tlm,
  rioad       WhOAever tho i%KIUY
            that                8OiOAWO' COtArt4BOAOiUaOA,?Or
                               II
  ag reason,   that such rlloranoO8 lro too great or too omdl,
  they brv. the right AA& paror, at AAf tieO~bO?ON t& AODW
  to aotually p~ld out to tha otiloor,  to olmnge mrbify, or
  lVOA eat tie17 Popeal or revoke tho order, illoJpg OUOh Owpm-
  ration.
                TruOtlA6 that the               ?Or@&OiAg     fully eA8wrS   VOUr   IA-
  qulrr,     WC aro
                                                                 Tours req      truly
                                                              ATTOitNWY
                                                                      OENEF-AL
                                                                            C? TEXAS



                                                                        Ado11    llllla.Jao
                                                                                Aooio tant